Per curiam.
Appellant entered guilty pleas in Whitfield Superior Court to one count of burglary and one count of possession of a knife during the commission of the burglary. Appellant was sentenced to five years on the burglary count and to one year on the possession count, the sentences to run consecutively. The only issue raised in this appeal is the constitutionality of Code Ann. § 26-9908 a (Cum. Supp. 1976). That issue was not raised in the trial court and, therefore, cannot be considered on appeal.

Judgment affirmed.


All the Justices concur.